Exhibit SECURITY AGREEMENT LINE OF CREDIT This Security Agreement is made and entered into at Aventura, Florida, as of February 2, 2010, by and between One Bio, Corp., a Florida corporation (“Borrower”), and ONE-V Group, LLC and Michael Weingarten (jointly referred to as “Secured Party”). RECITALS: WHEREAS Borrower has executed a Secured Line Of Credit Promissory Note (the “Note”) of even date herewith to provide for Secured Party’s extension of credit to the Borrower from time to time; and WHEREAS this Security Agreement secures repayment under the Note. NOW
